     Case 1:18-cv-00846-NONE-JLT Document 32 Filed 09/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11    PHILIP JAMES ROGERS,                         Case No. 1:18-cv-00846-NONE-JLT (PC)
12                    Plaintiff,                   ORDER LIFTING STAY
13          v.                                     (Docs. 27, 30)
14    RODRIGUEZ, et al.,
15                    Defendants.
16

17         Defendant Benecourt recently opted out of the Court’s Post-Screening ADR Project.

18   (Doc. 30.) Accordingly, the Court ORDERS:

19         1.     the stay is LIFTED; and

20         2.     the Clerk of the Court is directed to issue a Discovery and Scheduling Order.

21

22   IT IS SO ORDERED.

23      Dated:   September 14, 2020                         /s/ Jennifer L. Thurston
24                                                  UNITED STATES MAGISTRATE JUDGE

25

26
27

28
